
	
		I
		112th CONGRESS
		1st Session
		H. R. 1370
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the annual fee on health insurance providers
		  enacted by the Patient Protection and Affordable Care Act.
	
	
		1.Repeal of annual fee on
			 health insurance providersThe
			 Patient Protection and Affordable Care Act is amended by striking section
			 9010.
		
